This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                            NO. 32,486

 5 ANNA L. ORTIZ,

 6          Defendant-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 William H. Brogan, District Judge


 9 Gary K. King, Attorney General
10 Sri Mullis, Assistant Attorney General
11 Santa Fe, NM

12 for Appellant

13 Bennett J. Baur, Acting Chief Public Defender
14 Santa Fe, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 WECHSLER, Judge.
1       The State appeals the district court’s order dismissing the charges against

2 Defendant Anna L. Ortiz. In our notice, we proposed summary affirmance. The State

3 has responded that it will not be filing a memorandum opposing our proposal.

4       Therefore, for the reasons stated in the calendar notice, we affirm the district

5 court’s order dismissing the charges against Defendant.

6       IT IS SO ORDERED.



7                                               _______________________________
8                                               JAMES J. WECHSLER, Judge
9 WE CONCUR:




10 __________________________________
11 RODERICK T. KENNEDY, Chief Judge




12 __________________________________
13 M. MONICA ZAMORA, Judge




                                            2